Exhibit A Sapiens Reports 25% Revenue Growth in Q4 2010 Reaching $14.7M; 2010 Non-GAAP Operating Profit Reached $8.3M Double-digit Growth demonstrated across all financial measures in Q4 and in full year 2010, covering revenue, profits and cash flow Cary, N.C. – February 22, 2011 – Sapiens International Corporation N.V. (NASDAQ and TASE: SPNS), a global provider of innovative software solutions and a member of the Formula Group (NASDAQ: FORTY and TASE: FORT), announced today its results of operations for the fourth quarter and full year ended December 31, 2010. 2010 Fourth Quarter Results from Operations · Revenues for the fourth quarter of 2010 reached $14.67 million, a 25% increase over revenues announced in Q4 2009. · Operating profit reached $1.94 million, a 28% growth when compared to Q4 of 2009. · Net income reached $1.71 million, 36% increase compared to Q4 of 2009. Year-to-Date Results · Revenues for 2010 reached $52.24 million, a 14% increase over revenues in 2009. · Operating profit reached $6.71 million, a 26% growth when compared to 2009. · Net income reached $6.15 million, a 46% increase compared to 2009. Balance Sheet and Liquidity As of December 31, 2010, the Company's consolidated cash and cash equivalents totaled $ 16.18 million, demonstrating financial strength and stability with total shareholders’ equity of $ 34.12 million which represents 62% of the total balance sheet. Growth of revenue and profit are attributed to organic expansion of the Company’s business globally, including expansion of business with existing clients, a testimony to their confidence in Sapiens and its team. In addition, the acquisition of Harcase, a provider of Policy Administration solutions for the insurance industry, also contributed to the Company’s growth. “We are very proud of our achievements in 2010. Our non-GAAP basis operating profit for 2010 reached $8.31 million, representing 15.8% of our total revenue. We were focused on growth in 2010 and this remains a key focus for 2011.” Roni Al-Dor, President and CEO of Sapiens International Corporation commented. “During 2010, we completed the acquisition of Harcase and integrated RapidSure into our insurance solutions portfolio. We expanded our investments in sales, marketing and R&D, and grew our business through expanding our strong client base.“ “As we enter 2011”, continued Al-Dor, “we will continue to establish our leadership in the market. Recently we signed a major deal with one of the largest financial institutions in the US, and this is expected to be reflected in our 2011 and 2012 results. Reconciliation between U.S. GAAP and Non-GAAP results is summarized in the following table. For a complete reconciliation, please refer to the tables at the end of this release. U.S. Dollars in thousands, except per share amounts For the three months ended For the year ended U.S GAAP basis 12/31/2010 12/31/2009 12/31/2010 12/31/2009 (Unaudited) (Unaudited) (Unaudited) (Audited) Revenues Operating profit Net income Basic earnings per share Diluted earnings per share NonGAAP Revenues Operating profit Net income Basic earnings per share Diluted earnings per share U.S. GAAP results include amortization of capitalized software developments, capitalization of software development costs, amortization related to new acquisition and stock-based compensation expenses. Comment Regarding Non-GAAP Sapiens' management believes that the presentation of non-GAAP measures can enhance the understanding of the company’s ongoing economic performance, and provides useful information to investors regarding financial and business trends relating to the company’s financial condition and results of operations. Sapiens therefore uses internally the non-GAAP information to evaluate and manage the Company’s operations. These non-GAAP financial measures are not in accordance with, or an alternative for, generally accepted accounting principles and may be different from non-GAAP financial measures used by other companies. In addition, these non-GAAP financial measures are not based on any comprehensive set of accounting rules or principles. Sapiens believes that non-GAAP financial measures have limitations in that they do not reflect all of the amounts associated with Sapiens' results of operations as determined in accordance with GAAP and that these measures should only be used to evaluate Sapiens' results of operations in conjunction with the corresponding GAAP measures. Please refer to the Reconciliation of GAAP to Non-GAAP Results at the end of this release. About Sapiens Sapiens International Corporation N.V. is a leading global provider of business solutions for the insurance industry, helping modernize business processes and enabling insurance organizations to adapt quickly to change. Sapiens' innovative solutions are widely recognized for their ability to cost-effectively align IT with the business demands for speed, flexibility and efficiency. Sapiens operates through its subsidiaries in North America, the United Kingdom, EMEA and Asia Pacific. For more information, please visit www.sapiens.com. Except for historical information contained herein, the matters set forth in this release are forward-looking statements that are dependent on certain risks and uncertainties, including such factors, among others, as market acceptance, market demand, pricing, changing regulatory environment, changing economic conditions, risks in new product and service development, the effect of the Company's accounting policies, specific system configurations and software needs of individual customers and other risk factors detailed in the Company's SEC filings. For More Information Roni Giladi Chief Financial Officer Sapiens International Tel: +972-8-938-2721 E-mail: IR.Sapiens@sapiens.com Roni Al-Dor Chief Executive Officer Sapiens International Tel: +972-8-938-2721 E-mail: IR.Sapiens@sapiens.com SAPIENS INTERNATIONAL CORPORATION N.V. Condensed Consolidated Balance Sheets (U.S. Dollars in thousands) 31/12/2010 31/12/2009 (Unaudited) (Audited) Assets Cash and cash equivalents $ $ Trade receivables, net Other current assets Total current assets Property and equipment, net Other assets, net Total assets $ $ Liabilities and shareholders' equity Trade payables $ $ Other liabilities and accrued expenses Deferred revenue Total current liabilities Long-term debt and other long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ *) Sapiens issued and outstanding share capital as December 31, 2010 are 22,413,710 and 22,062,916 respectively. SAPIENS INTERNATIONAL CORPORATION N.V. Condensed Consolidated Statements of Operations (U.S. Dollars in thousands, except per share amounts) For the three months ended For the year ended 12/31/2010 12/31/2009 12/31/2010 12/31/2009 Unaudited Unaudited Unaudited Audited Revenues $ Cost of revenues $ Gross Profit Operating expenses Research and development, net $ Selling, marketing, general and administrative $ Operating Profit Financial expenses, net $ Other expenses (income), net $ ) $ $ $ Net Income $ Attributetable to non-controlling interest $
